DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cannabis plant”, “indoor growing environment of cannabis”, “photon number”, “LED”, “LED chip”, “LED chip to excite a phosphor material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because the x-axis and y-axis are not labeled in Figs. 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, and 11 are objected to because of the following informalities:  
In claim 2, “the step of” lacks antecedent basis.
In claim 2, “the step of” designates a method claim, while the current claim is an apparatus claim. 

In claim 3, lines 2-3, “the photon number of the entire light” lacks antecedent basis.
In claim 3, lines 2-3, “the entire light source” lacks antecedent basis.
In claim 11, that abbreviation “h/d” is not defined in the claims nor the Specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “cannabis plants” in claim 1, line 1 and “cannabis” in claim 1, line 4 are living subject matter without markedly different characteristics from any found in nature. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klase et al. (2012/0218750).
With respect to claim 1, Klase teaches a spectrum for promoting growth of cannabis plants (Fig. 9), comprising: adding an irradiation of red light into an indoor growing environment of cannabis to improve accumulation of levels and yields of tetrahydrocannabinol (THC) and cannabidiol (CBD) in the cannabis (paragraphs 2 and 47; *note that a light capable of producing the claimed requirements is capable of the intended use); wherein the red light has a peak wavelength at 655-690 nm (paragraph 47).  
As for claim 2, Klase teaches the step of adding the irradiation of red light having the peak wavelength at 655-690 nm into an indoor growing environment of cannabis comprises a combined irradiation with other wavelength bands or an independent irradiation (paragraphs 2 and 47).  
As for claim 3, Klase teaches wherein the in the combined irradiation with other wavelength bands, a ratio of the photon number of the red light to the photon number of the entire light source is 40-70% (paragraph 47 and Fig. 9).  

As for claim 5, Klase teaches wherein the light source used in the indoor growing environment of cannabis is a LED light source (paragraph 47).  
As for claim 6, Klase teaches wherein the LED light source is composed of 11.11-22.22% blue light, 40-70% red light, and 18.89-37.78% green light (paragraph 47 and Fig. 9).  
As for claim 7, Klase teaches wherein the blue light has a peak wavelength at 440-460 nm (Fig. 9 and paragraphs 42, 46, and 47), the red light has a peak wavelength at 660-685 nm (Fig. 9 and paragraph 47), and the green light has a peak wavelength at 505-526 nm (Fig. 9 and paragraphs 42, 46, and 47).  
As for claim 8, Klase teaches wherein the peak wavelength of the red light lies at 680 nm (paragraph 47 and Fig. 9).  
As for claim 9, Klase teaches wherein a ratio of the photon number of the blue light to the photon number of the red light is 1:4 (paragraph 47 and Fig. 9).  
As for claim 10, Klase teaches wherein the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material (paragraphs 33 and 47).  
As for claim 12, Klase teaches wherein the light source used in the indoor growing environment of cannabis is a LED light source (paragraphs 2 and 47).  
As for claim 13, Klase teaches wherein a ratio of the red light in the LED light source is 52-65% (paragraph 47).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klase.
With respect to claim 11, while Klase does teach an initial light intensity, a maximum light intensity, and a photoperiod (paragraphs 54-56), Klase does not explicitly teach wherein an initial light intensity is 80 pmol/m2s, a maximum light intensity is 1000 pmol/m2s, and a photoperiod is 10-16 h/d, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the light intensities and photoperiod in order to stimulate various biological processes (paragraph 54 of Klase). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/7/2021